Order affirmed, with costs. We view the action of the town board in adopting the resolution of January 1, 1932, as a wrongful discharge of the constables then in office, except Zalemski, and that the order appealed from directs their reinstatement, and we, therefore, affirm the order, with costs. All concur, except Crosby, J., who dissents and votes to affirm as to the three men whose salaries under said resolution were twenty dollars per month on the ground that upon the present record we cannot say that sixty dollars a month was not a living wage. [143 Misc. 140.]